Citation Nr: 1445673	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral foot jungle rot.
 
2.  Whether new and material evidence has been received to reopen a claim for service connection for malaria.
 
3.  Entitlement to service connection for bilateral foot jungle rot.
 
4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for a skin condition/melanoma, to include as due to herbicide (Agent Orange) exposure.
 
6.  Entitlement to service connection for a left knee condition.
 
7.  Entitlement to service connection for a lumbar spine condition. 

8.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to October 16, 2009. 

9.  Entitlement to an initial disability rating greater than 50 percent for PTSD as of October 16, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1969.  His awards include the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In June 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In June 2014 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims folder.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that that there is VA medical evidence in the Virtual folder that has not been reviewed by the RO in adjudicating the Veteran's claims.  However, in August 2014 the Veteran submitted a waiver of RO review of this evidence.  

All the issues other than the two finality issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 1984 rating decision denied service connection for jungle rot of the feet and denied service connection for malaria.  

2.  Evidence received since the September 1984 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for jungle rot of the feet.

3.  Evidence received since the September 1984 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for malaria.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for jungle rot of the feet.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for malaria.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and implemented at 38 C.F.R. § 3.159 (2013), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service for jungle rot of the feet and the previously final claim of entitlement to service connection for malaria have been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2013).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claims for service connection for jungle rot and malaria were denied by the RO in September 1984.  The Veteran was notified of the denial and of his appellate rights by way of a notice dated in October 1994.  The Veteran did not file a notice of disagreement or new and material evidence within one year and the decision became final.  While several service personnel records were thereafter associated with the claims folder, they are not relevant to these issues, and therefore 38 C.F.R. § 3.156(c) (2013) is not applicable.

In November 2006 the Veteran requested that these claims be reopened.  The March 2007 rating decision on appeal denied reopening of these claims and the Veteran appealed.   A November 2010 supplemental statement of the case indicates that the RO determined that that new and material evidence had been submitted and denied the Veteran's feet and malaria claims on a de novo basis.  

Regardless of the RO's determination, the Board must first determine if the claims were properly reopened, and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  Accordingly, and given the Board's favorable disposition of the petition to reopen, the Board has characterized the appeals as encompassing the issues set forth on the title page.




II.  Malaria

The Veteran asserts that he came down with malaria during service and that following service he continued to have occasional episodes of fever and chills due to malaria.  

The evidence of record prior to the September 1984 final rating decision included the service treatment records (STRs) which contains a malaria debriefing document that instructed the Veteran to take antimalarial tablets for eight weeks following his departure from Vietnam.  None of the STRs indicate that the Veteran ever developed malaria during service.   

Also of record was a July 1984 VA medical examination report.  The Veteran reported that he had chills and fever in Vietnam due to malaria.  The diagnoses included questionable history of malaria, never confirmed.  

The evidence submitted since the September 1984 rating decision includes a November 2007 statement from a fellow veteran who served with the Veteran in Vietnam.  This other veteran reported that they ran out of malaria pills for several weeks in April and May 1967.  This veteran went on to state that he came down with symptoms and was diagnosed with malaria while on leave in Australia in December 1967.  He further stated that he remembered that while in Vietnam the Veteran also came down with a very high fever and chills consistent with malaria.

The evidence of record prior to the September 1984 final rating decision contained no evidence, other than the Veteran's own statements that the Veteran experienced malaria during his service.  The November 2007 letter provides supporting evidence which provides some indication that the Veteran may have experienced malaria during service.  Accordingly, the newly submitted evidence is material to the Veteran's claim.  Because new and material evidence has been received, the claim for service connection for malaria is reopened.



III.  Jungle Rot

The Veteran asserts that he experienced jungle rot on both feet while serving in Vietnam.  He also reports that he has continued to experience periodic jungle rot of both feet ever since discharge from service.  The Veteran reported at his Board hearing that a doctor told him that he currently has athlete's feet, and that this is a continuation of what the Veteran calls jungle rot.

The STRs reveal that the Veteran was treated for jock itch, but there is no indication that the Veteran ever experienced a skin disability of the feet during service.  The July 1984 VA medical examination report states that no skin infection was found on examination.  

The medical evidence of record prior to the final September 1984 rating decision does not confirm that the Veteran ever had a skin disability of the feet.  The evidence received since September 1984 includes VA treatment records diagnosing tinea pedis (athlete's feet).  Since the newly submitted evidence shows that the Veteran has a current skin disability of the feet, which was not shown prior to the final September 1984 rating decision, the new evidence is material to the Veteran's claim.  Because new and material evidence has been received, the claim for service connection for jungle rot of the feet is reopened.


ORDER

New and material evidence having been received the claim for service connection for bilateral foot jungle rot is reopened.
 
New and material evidence having been received the claim for service connection for malaria is reopened.




REMAND

The Board notes that there are pertinent identified VA treatment records and private treatment records that have not been obtained or requested.  Consequently the Veteran's claims must be remanded so that such evidence can be obtained, if possible, prior to adjudication of the Veteran's claims by the Board.  

On a May 1984 claim form the Veteran reported treatment for malaria at King's Daughter's Hospital in 1972 and by a Dr. Gillespie in 1970.  The Veteran also reported in July 1984 that he received treatment from Dr. Rau at Orthopedic Associates dated in 1981 and from Dr. Ruland at the University of Virginia dated in 1982.  He also reported in the current claim that he was treated for the knee at Waynesboro Memorial Hospital.  Copies of these records should be requested.  

Copies of the Veteran's VA treatment records dated from February 21, 2007 to June 17, 2014 are of record.  On his November 2006 claim form (VA Form 21-526) the Veteran reported that he was treated for skin disability at the Salem, Virginia VA Medical Center (VAMC) in 1982.  Copies of these records have not been obtained and have not been requested.  The Veteran's VA treatment records from the Salem VAMC from 1982 should be obtained.  

On an April 2008 VA Form 21-4142 the Veteran indicated that he had received a 25 percent disability from the Virginia Industrial Relations Board in approximately 1985.  Copies of the medical records relating to this disability decision should be obtained if possible.

The claims file contains a July 2011 letter from a LCSW stating that the Veteran has been receiving treatment at the Roanoke Vet Center since April 2010.  The Veteran's Vet Center records have not been requested or obtained.  Copies of these records should be obtained.

In a July 2011 letter, Dr. Marsh stated that the Veteran had been under his care at Middlebrook Family Medicine for greater than 10 years.  Currently the earliest treatment record from this facility in the Veteran's claims file is dated in September 2005.  Accordingly, additional records should be requested from Dr. Marsh.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's VA medical records dated from January 1, 1982 to February 20, 2007, and from June 18, 2014 to present.

2.  Request copies of the Veteran's Roanoke Vet Center records dated from April 1, 2010 to present. 

3.  After obtaining the necessary authorization from the Veteran, request copies of all of the Veteran's treatment records at the Middlebrook Family Medicine facility, including those dated before September 2005.  

4.  Request that the Veteran provide any authorizations and information necessary in order that copies of his medical records can be requested regarding the determination for disability by the Virginia Industrial Relations Board in approximately 1985.  

5.  After obtaining the necessary authorizations from the Veteran, request copies of the Veteran's treatment records from the King's Daughter's Hospital dated in 1972, from Dr. Gillespie dated in 1970, from Dr. Rau at Orthopedic Associates dated in 1981, from Dr. Ruland at the University of Virginia dated in 1982 and from Waynesboro Memorial Hospital.
 
6.  If, after making reasonable efforts to obtain any outstanding records VA is unable to secure same or if after continued efforts to obtain Federal records the VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

7.  Thereafter, the Veteran should be afforded a VA psychiatric examination for the purpose of determining the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.

8.  Schedule the Veteran for another VA skin examination and provide the claims folder to the examiner for review.  The examiner should provide an opinion as to whether currently diagnosed actinic keratosis, as well as basal cell carcinoma and squamous cell carcinoma or any residuals therefore, are at least as likely as not (a probability of 50 percent or greater) related to service, to include presumed herbicide exposure therein.  See VA treatment record dated in March 2014 diagnosing actinic keratosis and statement of Dr. Marsh dated in January 2014 referencing skin cancers primarily basal cell and squamous cell with numerous actinic keratoses. 

9.  Upon completion of the above requested development, reconsider the Veteran's claims.  If any decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


